Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An applicant initiated interview with Applicant, Mr. Paul S. Hunter (Reg. # 44,787), was conducted on 01/19/2021 (a copy of interview agenda is attached). The interview was in response to the final office action mailed 01/14/2021. Applicant stated that paragraphs [0043]-[0044] and [0046] of the claimed specification appears to support the limitations included in claims 21-26, which are rejected under 35 USC §112(a), first paragraph as failing to comply with the written description requirement. In response, the Examiner stated that none of the above paragraph describe/support the limitations as claimed (e.g., paragraphs [0043]-[0044] and [0046] do not recite the “system resources needed”…).
In regard to the prior rejection, Applicant stated the independent claims would be amended to overcome the rejections. However, during the interview no agreement reached.

/HASHEM FARROKH/          Primary Examiner, Art Unit 2135